SECOND SUPPLEMENTAL DECREE
PER CURIAM.
The Court having entered its decree herein on February 2, 1966, 250 F.Supp. *828537, and its First Supplemental Decree herein on March 14, 1966, 254 F.Supp. 997, now finds it appropriate, being fully advised in the premises and good cause appearing therefor, to enter this Second Supplemental Decree for the purpose of clarifying particular terms contained in such original decree and in order to integrate and co-ordinate the terms and provisions of both such earlier decrees with certain Arizona statutes pertaining to elections.
It is ordered, adjudged, and decreed that the words “annual session” and “succeeding legislative session” used in the final paragraph of the decree in this ease are deemed to mean the First Regular Session of the Twenty-eighth Legislature of the State of Arizona which convenes on the second Monday in January, 1967.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1111 shall be amended or superseded, the verified statement of contest provided for in such section shall be filed with the clerk of the superior court of the county in which the contestee resides or with the clerk of the superior court of any other county within the legislative district.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1201 shall be amended or superseded, the proclamation provided for in such section shall be addressed to the board or boards of supervisors, as the case may be, of the county or counties within which the vacancy exists.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1203 shall be amended or superseded, the nomination petition and nomination papers referred to in such section shall be filed with the Secretary of State.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1205 shall be amended or superseded, the board or boards of supervisors concerned, as the case may be, shall canvass the returns and enter of record official returns as provided in A.R.S., 1956, § 16-984 subsec. A, and forthwith mail a certified copy to the Secretary of State; and the Secretary of State shall declare the person elected and deliver such person a certificate of election as provided in A.R.S., 1956, § 16-992.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1206 shall be amended or superseded, the statement of campaign receipts and expenditures provided for in such section shall be filed with the Secretary of State.
It is ordered, adjudged, and decreed further that unless and until A.R.S., 1956, § 41-1207 shall be amended or superseded, when the Governor does not call a special election within two days after a vacancy in the legislature occurs, such vacancy may be filled by appointment in the following manner:
If the vacancy occurs within either of Legislative Districts 7 or 8, the board of supervisors of the county concerned shall forthwith appoint a qualified elector belonging to the same political party and residing at the time of appointment in the same legislative sub-district as his immediate predecessor in office.
If the vacancy occurs in either of Legislative Districts 4 or 6, the board of supervisors of the county where the vacancy occurs shall forthwith appoint a qualified elector belonging to the same political party and residing at the time of appointment in the same legislative district as his immediate predecessor in office.
If the vacancy occurs in any of Legislative Districts 1, 2, 3, or 5, then the members of the boards of supervisors of the counties comprising the legislative district shall, within five days after the expiration of the time within which the Governor might have called a special election, by majority vote of the total membership of such boards appoint a qualified elector belonging to the same political party and residing at the time of appointment in the same legislative district as his immediate predecessor in office. In the event the members of such boards are unable to agree upon an appointee within such five-day period, then the appointment of a qualified elector belonging to the same political party and *829residing at the time of appointment in the same legislative district as his immediate predecessor in office shall forthwith be made by the board of supervisors of the county within which such immediate predecessor resided.